UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 17, 2012 The Bancorp, Inc. (Exact name of registrant as specified in its charter) Commission File Number:000-51018 Delaware 23-3016517 (State or other jurisdiction of (IRS Employer incorporation) Identification No.) 409 Silverside Road Wilmington, DE 19809 (Address of principal executive offices, including zip code) 302-385-5000 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01.Regulation FD Disclosure On February 28, 2011, The Bancorp, Inc. (the “Company”) filed a press release to announce that it has commenced a public offering of approximately $50 million of its common stock.The press release is attached as Exhibit99.1 hereto. The information contained herein, including Exhibit 99.1, is furnished pursuant to, and shall not be deemed to be "filed" for the purposes of, Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section.The information contained in Item 7.01 of this Current Report shall not be incorporated by reference into any registration statement or any other document filed pursuant to the Securities Act of 1933, as amended, except as otherwise expressly stated in such filing. Item8.01.Other Events The slide presentation attached hereto as Exhibit 99.2, and incorporated herein by reference, may be used by the Company in presentations to investors in connection with a follow-on offering of common stock. The Company has filed a registration statement (including a prospectus) with the SEC for the offering to which this presentation relates. Prospective investors should read the prospectus in that registration statement, the preliminary prospectus supplement and other documents that Bancorp has filed with the SEC for more complete information about Bancorp and the offering. Investors may obtain these documents without charge by visiting EDGAR on the SEC website at . Alternatively, copies of the preliminary prospectus supplement and the prospectus relating to the offering may be obtained from Sandler O’Neill + Partners, 1251 Avenue of The Americas, 6th Floor, New York, NY 10020, (866) 805-4128. This information not constitute an offer to sell or a solicitation of an offer to buy the securities described or incorporated herein, nor shall there be any sale of these securities in any state or jurisdiction in which such an offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. Item9.01 Financial Statements and Exhibits (d)The following exhibits are included with this report: Exhibit No. Exhibit Description Press Release Slide Presentation Signature(s) Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The Bancorp, Inc. Date: December 17, 2012 By: /s/ Paul Frenkiel Paul Frenkiel Chief Financial Officer
